FILE COPY




                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00066-CR
                             NO. 02-18-00067-CR
                             NO. 02-18-00068-CR
                             NO. 02-18-00069-CR


KELLY RODDY                                                         APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE

                                    ------------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
       TRIAL COURT NO. 1496170D, 1496171D, 1496173D, 1496175D

                                    ------------

                                    ORDER

                                    ------------

      We have received appellant’s request. Appellant’s attorney has filed in this

court a motion to withdraw as appellant’s court-appointed attorney in the above

entitled and numbered causes.     Appellant’s attorney has also filed a brief in

support of that motion. Appellant, after having been notified of this fact, now

requests to examine the record for the purpose of preparing a pro se response to

the Anders brief.
                                                                           FILE COPY




      Appellant’s request is GRANTED. The trial court clerk is ordered to make

the record available to appellant by Monday, June 4, 2018. The trial court clerk

shall also provide written notification to the court of appeals by Monday, June 4,

2018, that the record has been made available to appellant.

      The clerk of the court is directed to transmit a copy of this order to the

appellant, the attorneys of record, the trial court judge, the trial court clerk, and

the court reporter.

      DATED May 23, 2018.

                                                    PER CURIAM




                                         2